     Case 2:21-cv-00336-DDP-KS Document 1 Filed 01/13/21 Page 1 of 19 Page ID #:1




1    ROBERT S. BROWN, State Bar No. 187845
     ROBERT STANFORD BROWN, APC
2    714 W. Olympic Boulevard, Suite 450
     Los Angeles, California 90015
3    Telephone: (213) 745-6300
     Facsimile: (213) 261-3906
4    rstanfordbrown@gmail.com
5
     Attorney for Plaintiff VICTORIA HARE
6

7
                           UNITED STATES DISTRICT COURT
8
                          CENTRAL DISTRICT OF CALIFORNIA
9

10

11
     VICTORIA HARE,                   )
                                      ) CASE NO.:
12                                    )
                     Plaintiff,       ) COMPLAINT FOR DAMAGES:
13
     vs.                              )
                                      )
14                                    )
     CITY OF LOS ANGELES OF LOS       )   1. Violation of 4th Amendment—False
15                                    )      Arrest (42 U.S.C. §1983);
     ANGELES, a public entity, LAPD   )
16
     OFFICER AHN (#40237), LAPD       )   2. Failure to Intervene in Unlawful
                                      )      Arrest (42 U.S.C. §1983)
17   OFFICER ALBIZURES (#42646), LAPD )
     SGT. STERLING and DOES 1 through )   3. Supervisory Liability (42 U.S.C.
18
     10, Inclusive,                   )      §1983)
                                      )
19                                    )   4. Municipal Liability (42 U.S.C.
                     Defendants.      )      §1983-Unconstitutional Custom or
20                                    )      Policy
                                      )
21                                    )   5. Municipal Liability (42 U.S.C.
                                      )      §1983-Failure to Train
22                                    )
                                      )   6. Bane Act
23                                    )
                                      )   7. False Imprisonment/False Arrest
24                                    )
                                      )   8. Intentional Infliction of Emotional
25                                    )      Distress
                                      )
26                                    )
                                      ) (DEMAND FOR JURY TRIAL)
27                                    )
28



                                              1

                                    COMPLAINT FOR DAMAGES
     Case 2:21-cv-00336-DDP-KS Document 1 Filed 01/13/21 Page 2 of 19 Page ID #:2




1
                                                      I.

2                                             COMPLAINT
3          Plaintiff Victoria Hare (“Plaintiff”) brings this lawsuit pursuant to 42 U.S.C.
4    §1983 to vindicate her rights to be free from unreasonable and unlawful seizures (i.e.,
5    false arrest) by Los Angeles Police Department (LAPD) officers and/or supervisors
6    acting under color of law.
7                                           INTRODUCTION
8
           1.        The Fourth and Fourteenth Amendments to the United States Constitution
9
     protects the rights of arrestees against unlawful seizures.
10
           2.        In this case, Los Angeles Police Department (LAPD) officers tasked with
11
     preserving those rights instead used an unconstitutional arrest and fabricated arrest
12
     charges against Plaintiff.
13
           3.        In short, this case is about vindicating Plaintiff’s constitutional rights.
14
                                     VENUE AND JURISDICTION
15
           4.        This action is brought under 42 U.S.C. §§1983, and the Fourth and
16

17
     Fourteenth Amendments of the United States Constitution. Jurisdiction is founded on 29

18
     U.S.C. §§1331 and 1343(a)(1), (2), (3) and (4). State claims are brought under pendant

19   jurisdiction.
20         5.        Venue is proper in the Central District of California. The facts and
21   circumstances underlying all claims, as well as the injuries, took place within the
22   geographic jurisdiction of this Court.
23         6.        On July 15, 2019, Plaintiff filed a Claim for Damages with the City.
24   Plaintiff has never received any written notice of its rejection. Consequently, under
25   California Government Code § 945(a)(2), Plaintiff has 2 years from the date the cause of
26
     action accrued to initiate her state law claims.
27
     ///
28
     ///

                                                       2

                                            COMPLAINT FOR DAMAGES
     Case 2:21-cv-00336-DDP-KS Document 1 Filed 01/13/21 Page 3 of 19 Page ID #:3




1
                                                  II.

2                                             PARTIES
3          7.     At all relevant times, Plaintiff VICTORIA HARE (“Plaintiff”) was a
4    resident of Los Angeles County in California.
5          8.     Plaintiff is informed, believes and alleges that, at all relevant times, THE
6    CITY OF LOS ANGELES (“the CITY”) is a governmental entity organized under the
7    laws of the State of California. The CITY is responsible for and administers the CITY’S
8
     Police Department (“LAPD”), which, through LAPD Police Chief MICHAEL MOORE,
9
     promulgates policies and practices for the arrest of criminal suspects. At all times, the
10
     CITY possessed the power and authority to adopt policies and prescribe rules,
11
     regulations, policies and practices affecting all facets of the training, supervision,
12
     control, employment, assignment, discipline, and removal of individual members of the
13
     LAPD. The CITY was also charged with the responsibility to assure that these policies,
14
     practices, rules and regulations of the LAPD followed the laws and constitution of the
15
     United States and the State of California.
16

17
           9.     Defendant LAPD Officers AHN, ALBIZURES, LAPD Sgt. STERLING

18
     and Does 1 through 10 were, at all relevant times, officers, supervisors and employees of

19   Defendant CITY OF LOS ANGELES and the LAPD. At all relevant times, they were
20   acting under color of law within the course and scope of their respective duties as
21   deputies or supervisors of the LAPD and with complete authority and ratification of
22   Defendant CITY OF LOS ANGELES.                 The full names of the named individual
23   Defendants are unknown to Plaintiff. Plaintiff will seek leave to amend this Complaint
24   to show the true names and capacities of these Defendants when they have been
25   ascertained. Each individual Defendant is responsible for some part of the conduct of
26
     the illegal misconduct alleged.
27
           10.    Plaintiff is informed, believes and alleges that, Defendants sued as Does 1
28
     through 10, inclusive, were and are officers, supervisors, agents or employees of

                                                    3

                                         COMPLAINT FOR DAMAGES
     Case 2:21-cv-00336-DDP-KS Document 1 Filed 01/13/21 Page 4 of 19 Page ID #:4




1
     Defendant CITY OF LOS ANGELES and LAPD and were, at all relevant times, acting

2    in the course and scope of their employment and agency. Plaintiff alleges that each
3    Defendant named as a “DOE” was in some manner responsible for the acts and
4    omissions alleged. At this time, Plaintiff is ignorant of the true names and capacities of
5    the DOE Defendants, and upon discovery of the same, she will ask leave of this Court to
6    amend this Complaint to alleges such facts, full names and responsibility when that
7    information is ascertained.
8
           11.    Defendants and DOES 1 through 10 were, at all relevant times, CITY OF
9
     LOS ANGELES and LAPD officers, supervisors, and/or employees. They were charged
10
     by law and were responsible for fairly enforcing and upholding the law to protect and
11
     serve members of the community; the supervision of officers and other employees under
12
     their command in the LAPD; for the supervision, training, discipline and corrective
13
     action(s) of persons, deputies, supervisors, agents, or employees working under their
14
     chain of command within said CITY OF LOS ANGELES and LAPD; for creating or
15
     promulgating LAPD policies; and, for investigating, monitoring and reporting the
16

17
     misconduct of their subordinates and/or fellow officers.

18
           12.    Plaintiff is informed, believes and alleges, that at all relevant times,

19   Defendants DOES 1 through 10, inclusive, are, and at all relevant times, were officers,
20   supervisors, agents or employees of Defendant CITY OF LOS ANGELES and LAPD,
21   and were acting within the course and scope of their employment and/or agency and
22   under color of state law. Each of the Defendants and DOE Defendants caused and is
23   responsible for the unlawful conduct in personally participating in the conduct, or acting
24   jointly and in concert with others who did so by authorizing, acquiescing, condoning,
25   acting, omitting or failing to act to prevent the unlawful conduct and by promulgating or
26
     failing to promulgate policies and procedures. These actions or omissions resulted in
27
     unlawful conduct through the failure—with deliberate indifference to Plaintiff’s rights—
28
     to initiate and maintain adequate supervision, training, or compliance with

                                                 4

                                       COMPLAINT FOR DAMAGES
     Case 2:21-cv-00336-DDP-KS Document 1 Filed 01/13/21 Page 5 of 19 Page ID #:5




1
     responsibilities and duties; failure to maintain proper and adequate policies, procedures

2    and protocols; and by ratifying and condoning the unlawful conduct performed by
3    officers, supervisors, agents or employees under their direction and control.
4           13.       Plaintiff is informed, believes and alleges, that at all relevant times,
5    Defendants, and each of them, were the agents, servants, joint venturers, partners, or
6    employees, of each other Defendant, and as such, were acting within the course and
7    scope of their agency, employment or joint venture. The respective principals
8
     subsequently ratified all acts, conduct or omissions and accepted the benefits of those
9
     ratifications.
10
            14.       Plaintiff is informed, believes, and alleges, that each of the Defendants
11
     designated as a DOE is responsible, in some manner, for the events and happenings
12
     referred to, proximately causing the injuries and damages to Plaintiff as alleged.
13
            15.       At all times mentioned, Defendant DOES 1 through 10, were acting under
14
     color of the laws, statutes, ordinances, regulations, customs, and usages of the United
15
     States Constitution, State of California and CITY OF LOS ANGELES pursuant to their
16

17
     official authority and their policies, procedures, practices, and/or customs established by

18
     directives and/or other acts of the LAPD and Defendant CITY OF LOS ANGELES.

19

20                                                  III.
21                       FACTS COMMON TO ALL CAUSES OF ACTION
22          16.       On Thursday, January 17, 2019, Plaintiff was in her apartment unit working
23   on a project. Plaintiff’s apartment was located at 1000 East 7th Street in Los Angeles.
24          17.       At around noon, Plaintiff walked across the street to the store to buy a soda.
25   The store is located directly across the street from the apartment building.
26
            18.       While Plaintiff was in the store, Plaintiff saw the property manager for her
27
     apartment building, Steven Mathis entered the store. Plaintiff and Mr. Mathis had a
28
     contentious relationship. While Plaintiff was at the counter paying for the soda, Mr.

                                                      5

                                            COMPLAINT FOR DAMAGES
     Case 2:21-cv-00336-DDP-KS Document 1 Filed 01/13/21 Page 6 of 19 Page ID #:6




1
     Mathis stated to her, “Say something, you old bitch.” Plaintiff laughed and walked back

2    across the street to her apartment unit.
3          19.    Soon thereafter, there was a knock on Plaintiff’s front door. When she
4    opened it, she saw approximately 6 LAPD officers. Two unknown LAPD officers
5    grabbed Plaintiff’s arms, pulled her out of her apartment and placed handcuffs on her.
6          20.    When Plaintiff asked why she was being arrested, she was told that she
7    would be told at the station. One of the LAPD officers who pulled her out of her
8
     apartment said to one of the other officers, “Bring him here.” Mr. Mathis appeared. The
9
     officer asked him, “Is this her” and Mathis nodded.
10
           21.    No LAPD officer ever read her the Miranda Rights. Each time she asked
11
     what the arrest charge was she was ignored. She repeatedly told the officers that they
12
     were making a mistake and should ask her questions first. Once again, they ignored her.
13
           22.    When Plaintiff told them that she had a service dog and that he didn’t have
14
     enough food and water, the officers shut the door and placed her in the car. Mr. Mathis
15
     was standing at the front door laughing at her.
16

17
           23.    Subsequently, Plaintiff was taken to the LAPD Central Community Police

18
     Station. It was not until she arrived at the police station that she learned that she was

19   being charged with violating Penal Code § 422—Terrorist Threats. Plaintiff is informed
20   and believes that Sgt. Sterling knowingly approved Plaintiff’s wrongful arrest.
21         24.    Plaintiff was released from her wrongful incarceration on January 24,
22   2019—7 days later. During her time in custody, she never had a court appearance.
23   ///
24   ///
25   ///
26
     ///
27
     ///
28
     ///

                                                   6

                                         COMPLAINT FOR DAMAGES
     Case 2:21-cv-00336-DDP-KS Document 1 Filed 01/13/21 Page 7 of 19 Page ID #:7




1
                                                 IV.

2                                 FIRST CLAIM FOR RELIEF
3    VIOLATION OF FOURTH AMENDMENT RIGHTS (42 U.S.C. §1983)—FALSE
4                                            ARREST
5           [As against Defendants Officer Ahn, Officer Albizures and DOES 1-10]
6          25.    Plaintiff re-alleges and incorporates all of the allegations contained in
7    paragraphs 1-24.
8
           26.    This action is brought pursuant to 42 U.S.C. §1983, and the Fourth and
9
     Fourteenth Amendments of the United States Constitution.
10
           27.    At all relevant times, Plaintiff possessed the right, guaranteed by the Fourth
11
     Amendment of the United States Constitution to be free from unreasonable and unlawful
12
     seizures by police officers or supervisors acting under color of law. As described in
13
     Section III above, Defendants violated Plaintiff’s’ Fourth Amendment rights by
14
     unlawfully arresting her without probable cause and without an arrest warrant.
15
     Specifically, 2 LAPD officers forcibly pulled her out of home and arrested her outside of
16

17
     her apartment, in the presence of Officer Albizures and DOES 1-10, other unknown

18
     LAPD officers. Plaintiff is informed and believes that Officer Albizures may have been

19   one of the LAPD officers that physically pulled her out of her apartment. The other
20   officer or supervisor who physically pulled Plaintiff out of her apartment was Caucasian.
21   However, Officer Ahn and Albizures are listed on Plaintiff’s arrest documentation as the
22   arresting officers.
23         28.    Plaintiff is informed and believes that in support of Plaintiff’s unlawful
24   arrest, Defendants falsified and fabricated documents regarding her arrest and
25   incarceration.
26
           29.    In doing so, these Defendants acted specifically with the intent to deprive
27
     Plaintiff of her constitutional rights under the Fourth Amendment to be free from
28
     unreasonable and unlawful seizures.

                                                   7

                                        COMPLAINT FOR DAMAGES
     Case 2:21-cv-00336-DDP-KS Document 1 Filed 01/13/21 Page 8 of 19 Page ID #:8




1
           30.    These Defendants subjected Plaintiff to the stated deprivations by actual

2    malice, deliberate indifference or a reckless disregard of her rights under the United
3    States Constitution.
4          31.    As a direct and proximate result of the actions of these Defendants, Plaintiff
5    suffered the violation of her constitutional rights. As a result of the actions or omissions
6    of these Defendants, Plaintiff suffered physical, mental and emotional injuries, some of
7    which are ongoing.
8
           32.    Defendants acted recklessly, with deliberate indifference to Plaintiff’s
9
     constitutional rights and should have punitive damages assessed against them. The acts
10
     of these Defendants were willful, wanton, malicious and oppressive justifying the award
11
     of exemplary and punitive damages.
12
           33.    By virtue of the provisions of 42 U.S.C. § 1988, Plaintiff is entitled to an
13
     award of reasonable attorney’s fees and costs, according to proof.
14

15
                                                  V.
16

17
                                 SECOND CLAIM FOR RELIEF

18
                                   FAILURE TO INTERVENE

19                                    (As against DOES 1-10)
20         34.    Plaintiff re-alleges and incorporates all of the allegations contained in
21   paragraphs 1-33.
22         35.    Upon information and belief, DOES 1-10 observed Plaintiff’s unlawful
23   arrest. Plaintiff is informed and believes that DOES 1-10 knew that Plaintiff had not
24   violated the law at the time of her unlawful arrest.
25         36.    Plaintiff is informed and believes that DOES 1-10 allowed Plaintiff to be
26
     unlawfully arrested even though they knew that she had not violated any law.
27
           37.    As police officers, DOES 1-10 had the power, discretion and authority to
28
     intervene and report Plaintiff’s unlawful arrest by other LAPD officers, including

                                                   8

                                        COMPLAINT FOR DAMAGES
     Case 2:21-cv-00336-DDP-KS Document 1 Filed 01/13/21 Page 9 of 19 Page ID #:9




1
     Officer Ahn and Albizures and DOES 1-10. However, DOES 1-10 chose not intervene

2    on Plaintiff’s behalf.
3          38.    Defendants had the affirmative duty to intervene to prevent an unlawful
4    detention and arrest pursuant to U.S. v. Koon, 34 F. 3d 1416 (9th Cir. 1994).
5          39.    Defendants acted with deliberate indifference to the rights of Plaintiff by
6    showing conscious disregard for her liberty. Thus, Defendants have violated Plaintiff’s
7    constitutional rights and proximately caused the damages set forth in the incorporated
8
     paragraphs, all in violation of 42 U.S.C. § 1983.
9
           40.    As a direct and proximate result of the actions of these Defendants, Plaintiff
10
     suffered the violation of her constitutional rights. As a direct and proximate cause of the
11
     acts and omissions of Defendants, Plaintiff suffered physical, mental and emotional
12
     injuries, some of which are ongoing.
13
           41.    The acts of these Defendants were willful, wanton, malicious and
14
     oppressive justifying the award of exemplary and punitive damages. Further, Plaintiff is
15
     entitled to, and does seek attorney’s fees pursuant to 42 U.S.C. Section 1988.
16

17

18
                                                  VI.

19                                THIRD CLAIM FOR RELIEF
20                       SUPERVISORY LIABILITY (42 U.S.C. § 1983)
21                      [As against Defendant Sgt. Sterling and DOES 1-10]
22         42.    Plaintiff re-alleges and incorporates all of the allegations contained in
23   paragraphs 1-41.
24         43.    At all relevant times, Defendants had the duty to train, instruct, supervise
25   and discipline LAPD officers, to insure that they respected—and did not violate—
26
     federal constitutional and statutory rights of citizens and to objectively investigate
27
     violations of citizen’s rights, including the right to be free from unlawful seizure (arrest).
28



                                                    9

                                         COMPLAINT FOR DAMAGES
     Case 2:21-cv-00336-DDP-KS Document 1 Filed 01/13/21 Page 10 of 19 Page ID #:10




1
            44.    Defendants breached these duties by participating in, condoning and

2     ratifying Plaintiff’s false arrest. Defendants directed, encouraged, and acquiesced in the
3     unlawful seizure of Plaintiff in violation of the 4th and 14th Amendments.
4           45.    Defendants acted with deliberate indifference to the rights of Plaintiff by
5     showing conscious disregard for her liberty and her safety. Thus, Defendants have
6     violated Plaintiff’s constitutional rights and proximately caused the damages set forth in
7     the incorporated paragraphs, all in violation of 42 U.S.C. § 1983.
8
            46.    As a direct and proximate result of the actions of these Defendants, Plaintiff
9
      suffered the violation of her constitutional rights. As a result of the actions or omissions
10
      of these Defendants, Plaintiff suffered physical, mental and emotional injuries, some of
11
      which are ongoing.
12
            47.    Defendants acted recklessly, with deliberate indifference to Plaintiff’s
13
      constitutional rights and should have punitive damages assessed against them. The acts
14
      of these Defendants were willful, wanton, malicious and oppressive justifying the award
15
      of exemplary and punitive damages.
16

17
            48.    By virtue of the provisions of 42 U.S.C. § 1988, Plaintiff is entitled to an

18
      award of reasonable attorney’s fees and costs, according to proof.

19

20                                                VII.
21                               FOURTH CLAIM FOR RELIEF
22       MUNICIPAL LIABILITY-UNCONSTITUTIONAL CUSTOM OR POLICY
23                                        (42 U.S.C. § 1983)
24                (As Against Defendants City of Los Angeles and DOES 1-10)
25          49.    Plaintiff re-alleges and incorporates by reference each and every allegation
26
      contained in paragraphs 1 through 48.
27
            50.    On and before January 17, 2019, Defendants CITY OF LOS ANGELES
28
      and DOE SUPERVISORS 1-10 deprived Plaintiff of the rights and liberties secured to

                                                   10

                                         COMPLAINT FOR DAMAGES
     Case 2:21-cv-00336-DDP-KS Document 1 Filed 01/13/21 Page 11 of 19 Page ID #:11




1
      her by the Fourth and Fourteenth Amendments to the United States Constitution, in that

2     said Defendants and their supervising, and managerial employees, agents, and
3     representatives, acting with gross negligence and with reckless and deliberate
4     indifference to the rights and liberties of the public in general, of Plaintiff, and of
5     persons in her class, situation and comparable position in particular, knowingly
6     maintained, enforced and applied an official policy or practice or custom recognized by
7     the CITY OF LOS ANGELES and the LOS ANGELES POLICE DEPARTMENT.
8
            51.    Individual Defendants and DOES 1-10 acted under color of law.
9
            52.    Individual Defendants and DOES 1-10 acted pursuant to an expressly
10
      adopted official policy or a longstanding practice or custom of Defendant CITY OF LOS
11
      ANGELES.
12
            53.    On information or belief, individual Defendants and DOES 1-10 were not
13
      disciplined, reprimanded, retrained, suspended or otherwise penalized in connection with
14
      the violation of Plaintiff’s constitutional rights.
15
            54.    Defendants CITY OF LOS ANGELES and DOE SUPERVISORS 1-10
16

17
      together with other CITY OF LOS ANGELES policymakers and supervisors maintained

18
      the following unconstitutional customs, practices, and policies:

19                 a. Unreasonably and wrongfully detaining or arresting citizens or allowing
20    the same;
21                 b. Employing and retaining as officers and other personnel, including
22    individual Defendants and DOES 1-10, who Defendants CITY OF LOS ANGELES and
23    DOE SUPERVISORS 1-10, at all relevant times, knew or reasonably should have
24    known had dangerous propensities for abusing their authority and for mistreating
25    citizens by failing to follow written LAPD policies regarding the lawful arrest of
26
      citizens;
27
                   c. Inadequately supervising, training, controlling, assigning and
28
      disciplining LAPD officers and other personnel, including individual Defendants and

                                                     11

                                           COMPLAINT FOR DAMAGES
     Case 2:21-cv-00336-DDP-KS Document 1 Filed 01/13/21 Page 12 of 19 Page ID #:12




1
      DOES 1-10, who Defendants CITY OF LOS ANGELES and DOE SUPERVISORS 1-

2     10 each knew, or in the exercise of reasonable care, should have known had dangerous
3     propensities and character traits.
4                   d. Maintaining grossly inadequate procedures for reporting, supervising,
5     investigating, reviewing, disciplining and controlling the intentional misconduct by
6     individual Defendants and DOES 1-10.
7                   e. Failing to adequately discipline individual Defendants and DOES 1-10,
8
      for the above-referenced categories of misconduct, including “slap on the wrist”
9
      discipline that is so slight as to be out of proportion to the magnitude of the misconduct,
10
      and other inadequate discipline that is tantamount to encouraging misconduct;
11
                    f. Encouraging, accommodating, or facilitating a “code of silence” in which
12
      officers do not report other officers’ errors, misconduct or crimes. Pursuant to this code
13
      of silence, if questioned about an incident of misconduct involving another officer, while
14
      following the code, the deputy questioned will claim ignorance of the other officer’s
15
      wrongdoing;
16

17
                    g. Maintaining a policy of inaction and an attitude of indifference towards

18
      soaring numbers of incidents of false arrest, including by failing to discipline, retrain,

19    investigate, terminate, and recommend deputies for criminal prosecution who participate
20    in falsely arresting members of the community;
21                  h. Refusing to discipline, terminate or retrain the officers in making legal
22    arrests, even where incidents of false arrests were determined to be unconstitutional;
23                  i. Having and maintaining an unconstitutional custom and practice of
24    making false arrests and covering up police misconduct. These customs and practices by
25    CITY OF LOS ANGELES and DOE SUPERVISORS 1-10 were condoned by
26
      Defendants in deliberate indifference to the safety and rights of its civilians, including
27
      Plaintiff.
28



                                                    12

                                           COMPLAINT FOR DAMAGES
     Case 2:21-cv-00336-DDP-KS Document 1 Filed 01/13/21 Page 13 of 19 Page ID #:13




1
             55.    By reason of the stated policies, customs and practices of Defendants CITY

2     OF LOS ANGELES and DOE SUPERVISORS 1-10, Plaintiff suffered physical, mental
3     and emotional injuries, some of which are ongoing.
4            56.    Defendants CITY OF LOS ANGELES and DOE SUPERVISORS 1-10
5     together with various other officials, whether named or unnamed, had either actual or
6     constructive knowledge of the different policies, practices and customs alleged in the
7     paragraphs above. Despite having knowledge as stated above, Defendants condoned,
8
      tolerated and, through actions and omissions, ratified such policies. Defendants also
9
      acted with deliberate indifference to both the foreseeable effects and consequences of
10
      these policies and the constitutional rights of Plaintiff, and other individuals similarly
11
      situated.
12
             57.    By perpetuating, sanctioning, tolerating, and ratifying the outrageous
13
      conduct and other wrongful acts, Defendants CITY OF LOS ANGELES and DOE
14
      SUPERVISORS 1-10, acted with intentional, reckless, and callous disregard for the
15
      well-being of Plaintiff and his constitutional rights. Defendants CITY OF LOS
16

17
      ANGELES and DOE SUPERVISORS 1-10, and each of their actions were willful,

18
      wanton, oppressive, malicious, fraudulent, and extremely offensive and unconscionable

19    to any person of normal sensibilities.
20           58.    Furthermore, the policies, practices, and customs implemented, maintained
21    and still tolerated by Defendants CITY OF LOS ANGELES and DOE SUPERVISORS
22    1-10, were affirmatively linked to, and were significantly influential forces behind
23    Plaintiff’s injuries.
24           59.    As a direct and proximate result of the actions of these Defendants, Plaintiff
25    suffered the violation of her constitutional rights. As a result of the actions or omissions
26
      of these Defendants, Plaintiff suffered physical, mental and emotional injuries, some of
27
      which are ongoing.
28



                                                    13

                                          COMPLAINT FOR DAMAGES
     Case 2:21-cv-00336-DDP-KS Document 1 Filed 01/13/21 Page 14 of 19 Page ID #:14




1
            60.     By virtue of the provisions of 42 U.S.C. § 1988, Plaintiff is entitled to an

2     award of reasonable attorney’s fees and costs, according to proof.
3

4                                                  VIII.
5                                   FIFTH CLAIM FOR RELIEF
6                        MUNICIPAL LIABILITY-FAILURE TO TRAIN
7                                          (42 U.S.C. § 1983)
8
                   (As Against Defendant City of Los Angeles and DOES 1-10)
9
            61.    Plaintiff re-alleges and incorporates by reference each and every allegation
10
      contained in paragraphs 1 through 60.
11
            62.    DOES 1-10 acted under color of state law.
12
            63.    The acts of Defendants deprived Plaintiff of her rights under the United
13
      States Constitution.
14
            64.           On information and belief, Defendants failed to properly and
15
      adequately train individual Defendants and DOES 1-10, including but not limited to,
16

17
      with regard to the use of making legal arrests.

18
            65.    The training policies of Defendant CITY OF LOS ANGELES were not

19    adequate to train its officers to handle the usual and recurring situations with which they
20    must deal, including making legal arrests.
21          66.    Defendant CITY OF LOS ANGELES was deliberately indifferent to the
22    obvious consequences of its failure to train its officers adequately.
23          67.    The failure of Defendant CITY OF LOS ANGELES to provide adequate
24    training caused the deprivation of Plaintiff’s rights by individual Defendants and DOES
25    1-10; that is, Defendants’ failure to train is so closely related to the deprivation of
26
      Plaintiff’s rights as to be the moving force that caused the ultimate injury.
27
            68.    As a direct and proximate result of the actions of these Defendants, Plaintiff
28
      suffered the violation of her constitutional rights. As a result of the actions or omissions

                                                     14

                                          COMPLAINT FOR DAMAGES
     Case 2:21-cv-00336-DDP-KS Document 1 Filed 01/13/21 Page 15 of 19 Page ID #:15




1
      of these Defendants, Plaintiff suffered physical, mental and emotional injuries, some of

2     which are ongoing.
3            69.    By virtue of the provisions of 42 U.S.C. § 1988, Plaintiff is entitled to an
4     award of reasonable attorney’s fees and costs, according to proof.
5

6                                                   IX.
7                                   SIXTH CLAIM FOR RELIEF
8
                            Violation of Bane Act – Cal. Civ. Code §52.1
9
                                      (As against All Defendants)
10
             70.    Plaintiff re-alleges and incorporates all of the allegations contained in
11
      paragraphs 1-69.
12
             71.    Defendants, while acting within the course and scope of their duties as
13
      LAPD officers or supervisors, interfered with the rights of Plaintiff to be free from
14
      unreasonable seizures by committing acts of coercion or intimidation.
15
             72.    THE CITY OF LOS ANGELES is vicariously liable for the wrongful acts
16

17
      of individual Defendants and DOES 1-10 pursuant to section 815.2 of the California

18
      Government Code, which provides that a public entity is liable for the injuries caused by

19    its employees within the scope of the employment if the employee’s acts would subject
20    him or her to liability.
21           73.    As a direct and proximate result of the actions of these Defendants, Plaintiff
22    suffered the violation of her constitutional rights. As a result of the actions or omissions
23    of these Defendants, Plaintiff suffered physical, mental and emotional injuries, some of
24    which are ongoing.
25           74.    The acts of Defendants Officer Ahn, Officer Albizures and DOES 1-10
26
      were willful, wanton, malicious and oppressive justify the awarding of exemplary and
27
      punitive damages.
28
             75.    Plaintiff is entitled to, and does seek attorney’s fees.

                                                     15

                                           COMPLAINT FOR DAMAGES
     Case 2:21-cv-00336-DDP-KS Document 1 Filed 01/13/21 Page 16 of 19 Page ID #:16




1
                                                   X.

2                                SEVENTH CLAIM FOR RELIEF
3                                 False Arrest/False Imprisonment
4                                   (As Against All Defendants)
5           76.    Plaintiff re-alleges and incorporates all of the allegations contained in
6     paragraphs 1-75.
7           77.    Officer Ahn, Officer Albizures and DOES 1-10, acting intentionally, and
8
      with conscious disregard for Plaintiff’s civil and constitutional rights, unlawfully
9
      arrested her without a warrant, probable cause or lawful purpose, causing her to be
10
      placed unlawfully under the control and custody of Defendants. Thus, Defendants
11
      caused her to be confined and incarcerated without lawful process or legal justification.
12
            78.    THE CITY OF LOS ANGELES is vicariously liable for the wrongful acts
13
      of Officer Ahn, Officer Albizures and DOES 1-10 pursuant to section 815.2 of the
14
      California Government Code, which provides that a public entity is liable for the injuries
15
      caused by its employees within the scope of the employment if the employee’s acts
16

17
      would subject him or her to liability.

18
            79.    As a direct and proximate result of the actions of these Defendants, Plaintiff

19    suffered the violation of her constitutional rights. As a result of the actions or omissions
20    of these Defendants, Plaintiff suffered physical, mental and emotional injuries, some of
21    which are ongoing.
22          80.    The acts of Defendants Officer Ahn, Officer Albizures and DOES 1-10
23    were willful, wanton, malicious and oppressive justify the awarding of exemplary and
24    punitive damages.
25    ///
26
      ///
27
      ///
28
      ///

                                                   16

                                         COMPLAINT FOR DAMAGES
     Case 2:21-cv-00336-DDP-KS Document 1 Filed 01/13/21 Page 17 of 19 Page ID #:17




1
                                                   XI.

2                                 EIGHTH CLAIM FOR RELIEF
3                            Intentional Infliction of Emotional Distress
4                                       (As against All Defendants)
5           81.    Plaintiff re-alleges and incorporates all of the allegations contained in
6     paragraphs 1-80.
7           82.    The acts described in Section III of Defendants were outrageous,
8
      intentional, unlawful, malicious, and committed for the express purpose of causing
9
      Plaintiff to suffer mental anguish, emotional distress and represented conduct which
10
      goes beyond all possible bounds of decency.
11
            98.    As a direct and proximate result of the actions of these Defendants, Plaintiff
12
      suffered the violation of her constitutional rights. As a result of the actions or omissions
13
      of these Defendants, Plaintiff suffered physical, mental and emotional injuries, some of
14
      which are ongoing.
15
            99.    The acts of Defendants Officer Ahn, Officer Albizures and DOES 1-10
16

17
      were willful, wanton, malicious and oppressive justify the awarding of exemplary and

18
      punitive damages.

19

20                                       PRAYER FOR RELIEF
21          WHEREFORE, PLAINTIFF prays for judgment against all Defendants, including
22    DOES 1 through 10, inclusive, as follows:
23          1.     For an award of general and special damages according to proof;
24          2.     For punitive damages against the individual defendants in their individual
25    capacities according to proof as to only the first, second, and third, six, seventh and
26
      eighth claims;
27
            3.     For attorney’s fees according to proof as to only the first, second, third,
28
      fourth, fifth and sixth claims;

                                                    17

                                           COMPLAINT FOR DAMAGES
     Case 2:21-cv-00336-DDP-KS Document 1 Filed 01/13/21 Page 18 of 19 Page ID #:18




1
           4.    For costs of suit incurred; and

2          5.    For such other and further relief as the Court deems just and proper.
3

4     Dated: January 13, 2021                       ROBERT STANFORD BROWN, APC
5

6                                                   By:       /S/ Robert S. Brown
7
                                                    ________________________________
                                                    Robert S. Brown, Esq.
8
                                                    Attorney for VICTORIA HARE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                   18

                                       COMPLAINT FOR DAMAGES
     Case 2:21-cv-00336-DDP-KS Document 1 Filed 01/13/21 Page 19 of 19 Page ID #:19




1
                                 DEMAND FOR JURY TRIAL

2             Plaintiff VICTORIA HARE requests that this action be determined by trial by
3     jury.
4

5     Dated: January 13, 2021                    ROBERT STANFORD BROWN, APC
6

7                                                By:       /S/ Robert S. Brown
8                                                ________________________________
                                                 Robert S. Brown, Esq.
9
                                                 Attorney for VICTORIA HARE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                19

                                       COMPLAINT FOR DAMAGES
